DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claim 1 is allowable. The restriction requirement between Species I, Species II and Species III as set forth in the Office action mailed on 01/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/26/2021 is partially withdrawn.  Claim 8, directed to Species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-11, directed to Species III remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Michael J. Caridi, on 7/28/2021.

The application has been amended as follows:
8. (Currently Rejoined) The display panel of claim 3, further comprising multiple layers, wherein said data lines and said connection lines are located in the same one of said layers; and
wherein, in the plan view, said one of said connection lines is disposed between said two of said data lines.
9-11. (Canceled)




Reasons for allowance
Claims 1, 3-8 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Xing US 2017/0148404, Sugihara US 2011/0315991, Park US 2014/0168553, Tanaka US 2020/0033684 and Shin US 2014/0319527 taken along or in combination, at least fails to disclose or suggest the claim limitations of “wherein in the plan view one of said connection lines is disposed between said two of said data lines, said one of said connection lines is electrically connected at two contact points to the corresponding pair of scan lines, a first contact point of said two contact points being located where said one of said connection lines crosses one of two scan lines in the corresponding pair of scan lines, and a second contact point of said two contact points being located where said one of said connection lines crosses the other one of said two scan lines in the corresponding pair of scan lines, and a first width of said one of said two scan lines in the second direction at said first contact point is smaller than a second width of said other one of said two scan lines in the second direction at said second contact point” along with other claim limitations. Claims 3-8 and 13-16 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871